Case 2:20-cv-01129-JDC-KK Document 14 Filed 02/23/21 Page 1 of 1 PageID #: 102




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION


MEHOSHIA L THOMAS                              CASE NO. 2:20-CV-01129

VERSUS                                         JUDGE JAMES D. CAIN, JR.

SERVICE COMPANIES INC                          MAGISTRATE JUDGE KAY

                                    JUDGMENT

      Pursuant to the Memorandum Ruling of this date,

      IT IS ORDERED, ADJUDGED, AND DECREED that Defendant’s Motion to

Dismiss Pursuant to Fed. R. Civ. P. 12(B)(6) (Doc. 6) is hereby DENIED.

      THUS DONE AND SIGNED in Chambers on this 23rd day of February, 2021.



                      __________________________________
                              JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE
